internal_revenue_service number release date index number ------------------------------------------------------------ ------------ ------------------------------------------------------------ -------------------------------- ----------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------ telephone number -------------------- refer reply to cc fip b04 plr-108799-06 date date ----------------------------------------------------------------- ----------------------------------------------------------- ---------------------------------------- ------------------------------------------------------------------------------------------ legend taxpayer ------------------------------------------------- company a company b company c ------------------------------------------------------------------------------------------------------ date a date b date c date d date e date f date g date h number number number state a x z dear ------------------ letters of date b and c requesting a waiver pursuant to sec_7702 of the internal ----------------------- ---------------- ---------------- ------- ------- ------- ------------------------- ------------- -- ------------- -- -------------------- -------------------------------------------------------------- ----------------------------------------------------------- this is in response to your letter of date a and supplemented and modified by taxpayer issues individual cash_value life_insurance contracts including the information submitted indicates that taxpayer is a life_insurance_company plr-108799-06 revenue code for number insurance contracts issued by taxpayer that failed to meet the requirements of sec_7702 facts within the meaning of sec_816 taxpayer is a mutual_life_insurance_company organized and operated under the laws of state a and licensed to conduct insurance_business in x taxpayer has elected to file a life-nonlife consolidated federal_income_tax return with its life_insurance and nonlife insurance subsidiaries taxpayer reports the group’s income on the accrual_method of accounting and files the consolidated_return on a calendar_year basis traditional universal and variable life_insurance contracts two of which are the subject of this request failed contracts the failed contracts z are flexible premium adjustable variable life_insurance contracts taxpayer has in force approximately number cash_value life_insurance contracts taxpayer administers these contracts on several different administrative systems platforms some of these platforms are the result of taxpayer’s date d merger with company a which itself had number platforms administration of a block of variable life_insurance contracts to company b which has since become company c as a result of the date d merger of taxpayer and company a taxpayer replaced company a as the issuer of that block of contracts the failed contracts are among the contracts included in the block of contracts administered by company c the failed contracts were issued in date d and date f by company a prior to the merger of taxpayer with company a following the merger the failed contracts became the direct obligation of taxpayer and an endorsement to that effect was provided to the owner of each failed contract remained with company c following the merger and company c was responsible under the administration agreement for maintaining compliance with sec_7702 and sec_7702a the failures were caused by clerical errors that inadvertently resulted in an overstated guideline premium amount for two insureds that changed from smoker to nonsmoker status or with respect to whom an aviator rating was removed administration of the block of contracts that includes the failed contracts in date e prior to its merger with taxpayer company a outsourced the the failed contracts were intended to qualify as life_insurance contracts under sec_7702 by satisfying the guideline premium requirements of sec_7702 and c and by falling within the cash_value corridor of sec_7702 and d collectively referred to as guideline premium test neither of the failed contracts was designed to meet company c has administered these contracts under an administration system for one of the failed contracts a risk class change was processed on date g plr-108799-06 the cash_value_accumulation_test of sec_7702 and neither meets the test because by the terms of each failed contract its cash_surrender_value may exceed the net_single_premium which would have to be paid to fund future_benefits that is intended to insure compliance with sec_7702 that system is designed to calculate the guideline_premium_limitation for each contract on the system and to test each contract upon issue subsequent premium payments are also tested against the guideline_premium_limitation and against the cash_value corridor applicable to each contract upon any change in the benefits under a contract or a rider thereon the guideline_premium_limitation is recalculated changing the insured’s risk class from smoker to nonsmoker for the other failed contract a risk class change was processed on date h removing an aviator rating that applied upon issuance risk classifications are reflected in the computerized compliance system on which the failed contracts are administered using a table id which is a numerical indicator of the insured’s risk classification that directs the system which mortality_table to use in calculating guideline premiums under company c’s administrative system and procedures an insured’s reclassification from smoker to nonsmoker status or the removal of an aviator rating requires the business_associate processing the change to perform a manual update to the appropriate table id this manual update involves entering or removing data on three separate computer screens within the administration system all business associates are provided with training and instruction on the proper procedure to follow in making this manual update the computerized contract administration system uses the date from the manual update to automatically recalculate the guideline_premium_limitation for the contract in each case of failed contracts z the responsible business_associate made the manual update on only two of the three required computer screens within the administration system premium limitations not being modified in the system to reflect the change from smoker to nonsmoker status and the removal of the aviator rating this in turn caused the compliance system to generate an overstated guideline_premium_limitation for each failed contract as a result taxpayer inadvertently accepted a premium payment in excess of each failed contract’s actual guideline premium limit which caused each failed contract to fail to satisfy the requirements of the guideline premium test the errors were not discovered in time to correct the overpayment of premium procedure for risk class changes under which analysts specializing in actuarial functions review such changes and verify that the guideline premium limitations are properly adjusted taxpayer proposes to remedy the failed contracts to bring them into compliance with the guideline_premium_limitation of sec_7702 taxpayer will refund in order to prevent future errors company c has instituted a manual review this error in manual processing resulted in the failed contracts’ guideline sec_7702 defines the term life_insurance_contract for all purposes of the plr-108799-06 any excess premiums and earning thereon to the holders within days of the date on which the service issues the requested waiver ruling law and analysis code under sec_7702 a life_insurance_contract must qualify as such under the applicable law and must satisfy either the cash_value_accumulation_test of sec_7702 and b or both meet the guideline premiums requirements of sec_7702 and sec_7702 and fall within the cash_value corridor of sec_7702 and sec_7702 sec_7702 provides that a contract meets the cash_value_accumulation_test if by the terms of the contract the cash_surrender_value of the contract may not at any time exceed the net_single_premium which would have to be paid at such time to fund future_benefits under the contract premium paid under the contract at any time must not exceed the greater of the guideline_single_premium or the sum of the guideline level premiums to that date the guideline_single_premium is the single premium at issue that is needed to fund the future_benefits under the contract determined on the basis of the following three elements enumerated in sec_7702 i - iii with respect to the guideline premium requirements sec_7702 requires that the i reasonable mortality changes which meet the requirements if any prescribed in regulations and which except as provided in regulations do not exceed the mortality charges specified in the prevailing_commissioners’_standard_tables as defined in sec_807 as of the time the contract is issued ii any reasonable charges other than mortality charges which on the basis of the company’s experience if any with respect to similar contracts are reasonably expected to be actually paid and iii interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract sec_7702 provide that the term guideline_level_premium means the level annual amount payable over a period not ending before the insured attains age computed on the same basis as the guideline_single_premium except that sec_7702 shall be applied by substituting percent for percent the computational rules of sec_7702 and the definitional rules of sec_7702 apply to both the guideline_single_premium and the guideline_level_premium plr-108799-06 a contract falls within the cash_value corridor of sec_7702 if the death_benefit under the contract at any time is not less than the applicable_percentage of the cash_surrender_value sec_7702 provides the applicable_percentage under sec_7702 the secretary_of_the_treasury may waive the failure to satisfy accordingly based on the information submitted the failure of number after considering all the facts and circumstances we find that failure of number taxpayer proposes to remedy the failed contracts to bring them into compliance the requirements of sec_7702 if the taxpayer establishes that the requirements were not satisfied due to reasonable error s and that reasonable steps are being taken to remedy the error s with the guideline_premium_limitation of sec_7702 specifically taxpayer proposes to refund any excess premiums and earnings thereon to the holder within days of the date on which the service issues the requested waiver ruling in order to prevent future errors company c has instituted a manual review procedure for risk class changes under which analysts specializing in actuarial functions review such changes and verify that the guideline premium limitations are properly adjusted contracts to satisfy the requirements of sec_7702 was due to reasonable errors and taxpayer is taking reasonable steps to remedy the errors conclusion contracts to satisfy the requirements of sec_7702 is waived pursuant to sec_7702 provided that the contracts are cured by refunding the excess premiums with interest calculated at the contract crediting rate as of the date of the cure any contracts that are not cured within days of the date of this letter are not covered by this waiver taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant except as provided herein no opinion is expressed or implied concerning the tax the rulings contained in this letter are based on information submitted by the plr-108799-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s mark s smith chief branch office of associate chief_counsel financial institutions products
